Opinion issued May 17, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00667-CV



KIMBERLY LYNN NAFEHA, Appellant

V.

BASSAM JOSEPH NAFEHA, Appellee



On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2006-02658



MEMORANDUM OPINION	Appellant Kimberly Lynn Nafeha has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.